NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/JP2018/018346 filed on 05/11/2018 which has a foreign application priority to JP 2017-097613 filed on 05/16/2017.

Withdrawal of Rejections
The response filed on 04/27/2022 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103(a) as being obvious over Oyama in view of Hamill and Livingstone as indicated in the last office action. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s persuasive arguments (see, in particular, pages 4-5 of Applicant’s remarks and as further reiterated below in the reasons for allowance for the purposes of clarity of the record). 

Election/Restrictions
The independent claims are allowable. Claims 3 and 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 11/15/2021, is hereby withdrawn and claims 3 and 8 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitations of a position “Glu (E)-321 in SEQ ID NO: 1 is substituted by an amino acid residue X selected from the group consisting of Gln (Q), Gly (G), Ala (A), Leu (L), Tyr (Y), Met (M), Ser (S), Asn (N), and His (H)”.
	As shown in the specification, the recited mutation substantially changes the functional properties of the polypeptide. For instance, as shown in Figure 2 of the specification as filed, the E321Q and E225Q/E321Q mutants did not have β-1,6-glucan cleavage activity, whereas the wildtype (BGase) did have β-1,6-glucan cleavage activity.
	Furthermore, it would not have been readily obvious for one of ordinary skill in the art to  have specifically focused in on positions 321 and/or 225 as a target for mutation, since there is no discussion in the prior arts about this position specifically. Thus, there is no reason why the skilled artisan would have thought to specifically substitute E with Q, G, A, L, Y, M, S, N or H at said positions and there would have been no reason to expect that such a modification would result in a lack of β-1,6-glucan cleavage activity but a presence of specific binding activity to β-1,6-glucan (see ¶ [0008] of the specification). 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Kofod (US Patent no. 6,022,723) is considered of pertinent art. Kofod relates to an enzyme with β-(1-6)-endoglucanase activity, a DNA construct encoding the enzyme (see abstract & col. 1, lines 15-25). However, Kofod does not teach nor suggest the allowable limitation as noted above. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653